Citation Nr: 1502787	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bipolar disorder, prior to August 30, 2013.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability (bipolar disorder), prior to August 30, 2013.  


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1976 to August 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008 and September 2009 rating decisions.  

The Veteran's claim for a rating in excess of 50 percent for bipolar disorder was denied in the March 2008 rating decision, after which he filed a notice of disagreement (NOD) in April 2008 and the RO issued a statement of the case (SOC) in August 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2008.

With regard to the claim for a TDIU, the Veteran's claim was denied in the September 2009 rating decision, after which he filed an NOD in September 2009, and the RO issued an SOC in June 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in July 2010.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2013, the Board denied the Veteran's claim for an increased rating for service-connected bipolar disorder.  Also at that time, the Veteran's claim for TDIU was remanded to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence. 

The Veteran appealed the portion of the June 2013 decision in which the Board denied a higher rating for bipolar disorder to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion. 

After taking further action on the TDIU claim on remand, the AOJ continued to deny the claim (as reflected in a March 2014 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

Notably, also in March 2014, the AOJ awarded the Veteran a 100 percent disability rating for his service-connected bipolar disorder, effective August 30, 2013.  Although the RO granted the maximum, 100 percent rating from August 30, 2013, inasmuch as higher ratings for this disability and a TDIU are available prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating and for a TDIU, each for the period prior to August 30, 2013, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Most recently, in September 2014, the Board remanded the increased rating and TDIU claims on appeal to the AOJ, for further action, to include readjudication of the claims on the basis of additional evidence received without a waiver of initial RO consideration.  After accomplishing the requested action, the AOJ continued to deny the claims (as reflected in an October 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished. 

2.  Pertinent to the October 2007 claim for increase and prior to August 30, 2013, the Veteran's bipolar disorder was manifested by irritability, visual hallucinations, and speech problems, with depressed mood, anxiety, suspiciousness, fleeting thoughts of suicide, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  The schedular criteria are adequate to rate the Veteran's bipolar disorder at all pertinent points prior to August 30, 2013.  

4.  The weight of the evidence indicates that, prior to August 30, 2013, the Veteran's service-connected bipolar disorder-his only service-connected disability-did not preclude him from securing or following all forms of  substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected bipolar disorder, prior to August 30, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU, prior to August 30, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction, in this case, the RO/AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In January 2008 and December 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for a higher rating and entitlement to TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters and an additional June 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of the February 2008, July 2009, and April 2012 VA examinations.  The examinations afforded the Veteran were adequate to allow proper adjudication of the issue on appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As regards the Board hearing, it is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal and the hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis for the Veteran's claims and the evidence associated with the record.  The Veteran offered hearing testimony regarding the severity of his bipolar disorder, including ways in which it affects his life socially and professionally.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed by the undersigned and the Veteran.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, nothing gave rise to the possibility that any additional, existing relevant evidence had been overlooked. 

As noted, following the hearing, the Board remanded the TDIU claim in June 2013, and remanded both claims in September 2014-primarily, for due process reasons.   The Board is satisfied that the actions requested on remand have been accomplished. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) (DSM-IV). 

The RO has assigned ratings for the Veteran's bipolar disorder under Diagnostic Code 9432.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence pertinent to the October 2007 claim for increase and prior to August 30, 2013, include VA and private treatment records dated from October 2006 to August 2013, VA examination reports dated in February 2008, July 2009, June 2012, and August 2013; a December 2009 statement from Dr. J.M.; an April 2013 Vocational Counseling Assessment from T.P.L.; and various oral and written statements made in support of the Veteran's claim.  Considering the pertinent evidence in light of the applicable rating criteria and governing legal authority, the Board finds that a rating greater than 50 percent for the Veteran's bipolar disorder is not warranted at any point prior to August 30, 2013.  

The Veteran was afforded a VA examination in February 2008, during which he reported a history of being falsely accused of a crime and imprisoned and that, because of this incident, he was emotionally numb, paranoid, depressed, and had significant feelings of guilt and shame.  The VA examiner noted this event had a significant impact on the Veteran.  The Veteran reported having some problems with motivation and energy and stated that he forces himself to engage in work and his artwork.  He reported experiencing occasional thoughts of suicide and he also endorsed feeling irritable with other people at times.  In this regard, he reported that he spends much of his time engaged in creating contemporary art work and writing poetry on his walls at home.  The Veteran reported that he saw flashes of light that he believed were angels.  He reported that he is highly spiritually and involved in Native American rituals, including sweat lodges.  The VA examiner noted the Veteran did not demonstrate any inappropriate behavior and that his symptoms were similar to those documented in 2003 and 2004.  

The Veteran reported working full-time at his own painting business.  While he reported having a concentration problem at work at times, he reported performing well at work.  He denied any recent relationships but he reported having some friends, socializing with others at Al-Anon meetings, and having close contact with his parents and siblings.  The examiner noted there was no difficulty with activities of daily living.  

Mental status examination revealed his speech was somewhat pressured and he was difficult to interrupt.  His mood was very depressed and numb but his affect had good range and his cognition was intact.  His thought process was logical though circumstantial, and his insight and judgment were fair.  The examiner noted the Veteran had infrequent, passive suicidal ideation, without intent or plan, that paranoid ideation was evidence, and that the Veteran had some delusional and grandiose content.  The examiner assigned a GAF score of 54.  

During a July 2009 VA examination, the Veteran reported that he continued to be in shock and experience paranoia due to his wrongful imprisonment.  He reported developing problems with depression, guilt, shame, motivation, energy, thoughts of suicide, dreams of being back in jail, and irritability as a result thereof.  He also reported some visual hallucinations with chronic mood disturbances, including depressive and hypomanic features.  He described continued irritability and stated that he is frequently argumentative with others.  However, the Veteran reported that he was able to cope with his problems with art and prayer and he denied any difficulty with his activities of daily living.  

The Veteran reported that he needed to work and he reported working 20-30 hours a week with his painting business.  In this regard, the VA examiner noted the Veteran had limited difficulty in his ability to function as a painter, as he reported variable ability to obtain work but also stated that he does a good job and people like him.  He reported that, when he is not working, he spends time on his art and poetry.  He reported having some friends he speaks to occasionally.  

Mental status examination revealed the Veteran's speech was at a rapid pace and slightly pressured.  His affect was within a good range as he demonstrated some periods with good humor.  The examiner noted he had some hyper-religiosity, as well as visual hallucinations of seeing bright lights which he believed to be angels, but he reported the hallucinations were not distressing to him.  His thought process was tangential and his insight and judgment were fair.  His assigned GAF score was 55.  

In December 2009, a private medical provider, Dr. JM, reviewed the Veteran's claims file without an examination but listed the medical evidence in detail.  After reviewing the record, Dr. JM stated that the Veteran's service-connected psychiatric disability has accounted for his periods of unemployment from 1995 to the present and renders him individually unemployable.  He noted that evidence from several of the Veteran's providers since 1995 alone are suggestive of very severe impairment of functioning due to his psychiatric disorder and that, when taking into account statements from the Veteran's sister, the "picture of a completely disabled man emerges."  

The Veteran was afforded a VA examination in July 2012, at which time the only Axis I diagnosis rendered was bipolar disorder.  The VA examiner stated that the Veteran's bipolar disorder was manifested by occupational and social impairment with reduced reliability and productivity.  In this regard, the examiner noted the Veteran continued to own a house painting business and worked 15-20 hours per week.  The Veteran reported that his schedule was erratic in that he may work several hours one day and then not go to a site the next day.  The examiner noted the Veteran was able to maintain part time employment due to the flexibility of his business, including his ability to stop jobs or delegate work to others if there was a dispute.  In fact, the Veteran reported employing a few men under him, mainly in the summer, which allowed him to come and go more easily.  He reported having a panic attack on the job in 2010 and, while he was unaware of the possible trigger, he thought it was stress and subsequently reduced his work load.  He also constantly monitors his work to prevent himself from getting overwhelmed or overtired.  In this regard, the Veteran reported that he has difficulty dealing with people generally and has walked away from jobs because of difficulty getting along with customers, but he also reported feeling satisfied when customers are happy.  Notably, the VA examiner noted that, because of the Veteran's limitations/symptoms, he was unlikely to work full time or in another capacity. 

The Veteran reported a close relationship with his siblings, as he stated he has an overall good relationship with his family, but reported no intimate relationship and stated he was fairly isolated outside of treatment.  He reported being a recluse and experiencing paranoia, but he also stated he wants to feel a part of a community, attends Al-Anon meetings, and attempted to create a support group.  He reported occasional feelings of hopeless and fleeting thoughts of suicide but denied any intent or current plan.  He reported difficulty with motivation but denied sleep difficulties and normally slept 5 hours a night with a nap during the day. He denied current symptoms of mania but reported brief episodes, especially when he is painting, of felling euphoric, grandiose, and invincible with increased energy.  

During the interview his speech was slightly pressured but did not appear indicative of mania.  He reported seeing light flashes that he continued to believe were spirits.  He also reported thinking that the vacuum cleaner is sending him signals or that someone may come out of the television and is trying to communicate with him.  The VA examiner stated that these symptoms appeared to indicate psychotic symptoms that ebbed and flowed and did not impair the Veteran's functioning. 

The Veteran's symptoms were noted to be depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; suicidal ideation; and persistent delusions or hallucinations.  The Veteran's affect was initially irritable and guarded but as the examination progressed he was expansive but appropriate.  Thought process was mostly logical but often tangential and he required significant encouragement and redirection to remain focused.  His speech was remarkable for feeling that he was set up in the unlawful arrest.  He currently denied suicidal ideation, homicidal ideation, and mania.  He did not endorse psychotic symptoms but did report experiencing some symptoms within the last month.  The examiner noted the Veteran was not an immediate risk to himself or others and that his judgment and insight were intact.  

After reviewing the Veteran's treatment records and examination reports, the examiner noted a relative consistency in the Veteran's reported symptoms and functioning, and opined that it is more likely than not that the Veteran's symptoms have not significantly worsened since 2007, especially in regard to the impact of his symptoms on his functioning, which the examiner described as limited and unchanged. The examiner further opined that the Veteran is more likely than not able to continue working in his current capacity, as his job allows the Veteran to leave when he is overwhelmed and avoid interpersonal disputes if necessary.  However, the examiner opined that, based on his history, it is unlikely that he would be able to maintain full time work in a significantly different capacity.  The VA examiner opined that the Veteran was psychologically fragile, and that the unlawful arrest/conviction had been overwhelming.  The examiner further noted that, overall, the Veteran was isolated in that he did not report close emotional relationships but received a sense of community and purpose from the treatment courses and support groups he participated in.  The examiner additionally opined that, if any of these factors such as his ability to paint was altered, it was highly likely his ability to be employed even part time would be compromised. 

In April 2013, a private vocational expert reviewed the Veteran's records and submitted a statement in support of the Veteran's claim wherein she detailed the evidence of record, specifically noting the Veteran's education, work history, and earnings.  After noting the evidence of record, the expert stated that, based on federal guidelines, it does not appear the Veteran has been performing substantial gainful employment since 1998, with the exception of 2003.  She further noted that the description of the Veteran's employment allowing him to be flexible in leaving early, arriving late, and leaving the worksite as he desires or having co-workers complete tasks for him would not be tolerated in the world of work and that this represents a person who has marked limitations in the ability to tolerate work stress, marked limitation in concentration, attention, and pace, along with a marked limitation in social functioning.  In sum, she stated that the record reflects a serious level of impairment to such a level that the Veteran would not be able to sustain competitive gainful employment as of June 17, 1997 when he was hospitalized for the administration of electroshock therapy and that the record is consistent that there had been no remission since that time, nor improvement in the Veteran's functioning.  She ultimately opined that, from a vocational perspective, it is more likely than not that the Veteran is unemployable within the world of work.  

Collectively, the aforementioned evidence reflects that for the period prior to August 30, 2013, the Veteran's bipolar disorder was manifested by irritability, visual hallucinations, and speech problems, with depressed mood, anxiety, suspiciousness, and disturbances in motivation and mood.  Notably, the Veteran's symptoms of paranoia, depression, guilt, shame, thoughts of suicide, irritability, and problems with motivation and energy have been attributed by the VA examiners and the Veteran himself to his false arrest and imprisonment, for which he was later exonerated.  It has been noted throughout his VA examination reports that the post-service incident accounted for a great deal of the Veteran's psychiatric symptoms.  Nevertheless, the Board finds that even if all the Veteran's psychiatric symptoms are considered, a rating higher than 50 percent for the period in question is not warranted.  

Indeed, despite the Veteran's symptoms of self-isolation and difficulty with interpersonal relationships, he maintained ownership of and employment with his house planning business, sought community support and social contact with his support groups and spirituality, and sought creative outlets through art and poetry.  With regard to social functioning, the Board notes that, while the Veteran reported difficulty interacting with people in general, the Veteran continued to employ people to work for him and maintained good relationships with his siblings.  In sum, despite the Veteran's documented and alleged symptoms, the evidence shows no more than difficulty establishing and maintaining effective relationships, as opposed to an inability to do so.  

Moreover, while the Veteran reported suicidal ideation, which is listed in the rating schedule as a symptom of the type warranting a 70 percent rating, his thoughts of suicide were passive and fleeting, with no intent or plan.  Significantly, at no point during the period in question did the Veteran's overall symptomatology meet or more nearly approximate the criteria for a rating in excess of 50 percent.  In this regard, the evidence does not show symptoms of the type, extent and severity to result in occupational and social impairment with deficiencies in most areas, due to obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or difficulty in adapting to stressful circumstances (including work or a work like setting).  In fact, the Veteran has reported that, as the owner of his business, he could delegate work to others and stop a job if he was unable to finish.  

Additionally, while the Veteran demonstrated disturbances in motivation and mood, with occasional decrease in his social and occupational functioning, the weight of the evidence indicates that he did not have significant problems with his activities of daily living, and there is no evidence of impaired judgment, insight, abstract thinking, or difficulty understanding complex commands.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that, during the period under consideration, the Veteran had such symptoms as persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names-symptoms of the type, extent and severity to warrant assignment of the maximum, 100 percent rating.  While the Veteran reported experiencing some visual hallucinations of angels, he described them as inconsistent flashes and examiners consistently described him as very religious in nature and practice.  

In this context, the Board has considered the April 2013 statement from the private vocational expert to the effect that, since June 17, 1997, the Veteran manifested a serious level of impairment that prevented him from sustaining competitive gainful employment.  While the April 2013 statement is considered competent medical evidence, like an examiner's assessment of the severity of a disability, the expert's opinion is not dispositive of the evaluation issue.  As discussed above, the evidence relevant to the period prior to August 20, 2013, simply does not reflect symptoms of the type, extent and severity that demonstrate or more nearly approximate major deficiencies in most areas-required for the next, higher 70 percent rating-much less, symptoms indicating total impairment in social and occupational functioning to warrant the .  As noted, while, for the period in question, the Veteran was clearly impaired by his bipolar disorder, he satisfactorily maintained social and occupational outlets throughout the time period in question, without evidence of significant, or complete inability to function appropriately in social and occupational settings.  As the Board finds that evidence of record documenting the Veteran's actual symptom is more persuasive than the conclusions expressed in the  April 2013 statement, the statement does not assist the Veteran in obtaining a rating in excess of 50 percent.  

The Board further finds that the GAF scores assigned prior to August 2013-54 in February 2008, 55 in July 2009, and 53 in July 2012-do not, alone, provide a basis for a rating in excess of 50 percent.  According to the DSM-IV, GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Given the foregoing, the Board finds that the assigned scores are consistent a rating not greater than the 50 percent assigned rating.  In fact, the noted scores seem to reflect even less impairment contemplated in the 50 percent rating.  Clearly, then, none of the noted scores provides a basis for an even higher rating.  The Board notes that, in April 2013, the Veteran's representative stated that the decrease in his GAF score was evidence of an increase in symptomatology.  Notably, however, the assigned scores remained within the same range that is indicative of no more than moderate symptoms/impairment. 

In any event, as noted, it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  As discussed above, the psychiatric symptoms shown during the period in question indicate that no more than the 50 percent rating assigned was warranted.  

The Board is aware that the symptoms listed in the rating schedule under the higher 70 and 100 percent ratings, and in the GAF scale, are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show the Veteran manifested symptoms of the type, extent and severity that equal or more nearly approximate the level of total functional impairment contemplated by the 70 or 100 percent disability ratings under the General Rating Formula.

In assessing the severity of the Veteran's bipolar disorder, the Board has considered the medical evidence discussed above, as well as the Veteran's assertions, to include that he is entitled to a rating in excess of 50 percent because his symptoms are more severe than that reflected by the 50 percent rating.  While the Veteran is certainly competent to report the nature and severity of his symptoms (see e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's bipolar disorder at any point pertinent to this appeal.

Moreover, while the Veteran's reported symptoms clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran, nor his representative, is competent to establish the Veteran's entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplates the type, nature, and severity of symptoms and level of impairment associated with the Veteran's disability.  In particular, the Veteran's symptoms of irritability, visual hallucinations, and speech problems, with depressed mood, anxiety, suspiciousness, and disturbances in motivation and mood, are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his bipolar disorder.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected bipolar disorder at issue.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's bipolar disorder is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, for the period prior to August 30, 2013, staged ratings, pursuant to Hart, are not warranted, and that a rating greater than 50 percent for bipolar disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected bipolar disorder, which he has asserted prevent him from securing or following a substantial gainful occupation.  This claim arose from a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, filed with the RO in January 2009.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's sole service-connected disability is bipolar disorder, which is rated as 50 percent disabling prior to August 30, 2013.  Thus, for the period prior to August 30, 2013, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.  However, entitlement to a TDIU, on an extra- schedular basis (pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.  Id. 

In December 2013, the Director of Compensation and Pension Service reviewed the record and specifically noted the VA examinations of record, as well as the December 2009 letter from Dr. JM and the April 2013 letter from the Vocational expert.  After review of the evidence, the Director concluded that the evidence does not show the Veteran's mental condition was so severe that it would impact his ability to work in all environments.  He noted the Veteran's work history was noted to be somewhat erratic, but he was able to maintain self-employment and employ others in his painting business.  He then noted that the totality of the evidence does not show the Veteran would be unemployable in all environments, including a solitary and flexible one, prior to August 230, 2013.  Accordingly, the Director determined that entitlement to TDIU on an extra-schedular basis must be denied.   The Board agrees.

Notably, the evidence of record shows that, despite the Veteran's considerable symptoms associated with bipolar disorder and the opinions of record, the weight of the evidence purporting to establish that the Veteran's bipolar disorder has rendered him unemployable since the mid-1990s, the weight of the evidence shows that, for the period prior to August 30, 2013, he maintained employment with and ownership of a house painting business, which included interacting with members of the public and individuals who he employed.  

In making this determination, the Board notes that clinicians, including T.P.L., the private vocational expert, and the July 2012 VA examiner have noted it is unlikely the Veteran could work fulltime or in another capacity that involved more hours, more interactions with others, or more responsibility.  Indeed, in April 2013, T.P.L. opined that, from a vocational perspective, it is more likely than not that the Veteran is unemployable within the world of work, specifically noting (1) the Veteran's flexibility in leaving early, arriving late, and leaving the worksite as he desires or having co-workers complete tasks for him would not be tolerated in the world of work and (2) that this represents a person who has marked limitations in the ability to tolerate work stress, marked limitation in concentration, attention, and pace, along with a marked limitation in social functioning.  Likewise, the July 2012 VA examiner stated that, based on his history, it is unlikely that he would be able to maintain full-time work in a significantly different capacity (emphasis added).   

However, neither of these statements changes the fact that, for the period in question the Veteran was, in fact, able to maintain employment and ownership of a business, despite psychiatric symptoms and resulting impairment.  While the evidence shows that the Veteran allowed himself certain concessions at work, including leaving early, arriving late, and delegating duties to his employees, these allowances appear to have been a function of his role as the business owner.  Simply stated, they do not show an inability to continue working, nor do they reflect inability to continue managing his employees and business overall.  In this regard, the Board finds particularly probative that, while the July 2012 VA examiner stated that it is unlikely the Veteran would be able to maintain full-time work in a different capacity, he also stated the Veteran is able to continue working in his current capacity, which is clearly reflected by the evidence of record and preponderates against a finding of unemployability.  

The Board also has considered the Veteran's assertions that his work was affected by his bipolar symptoms, as he was depressed, had difficulty concentrating, worked sporadically and too slow for many customers, and could not emotionally deal with employees or adapt to working with other people.  See December 2008 statement.  Notably, however, while the Veteran is competent to report his symptoms, he does not possess expertise in medical or vocational matters and, thus, cannot competently opine on the question of whether such symptoms actually rendered him unemployable during the period in question.  See, e.g., 38 C.F.R. § 3.159; Bostain v. West, 11 Vet. App. 124, 127 (1998) . 

In sum, while evidence shows that, during the pertinent period prior to August 30, 2013, the Veteran's bipolar disorder resulted in considerable occupational impairment-consistent with the 50 percent rating assigned for that period-the weight of the evidence shows he was able to maintain employment and ownership of a business, and was not rendered unemployable by such disability.  Accordingly, the claim for a TDIU, to include on an extra-schedular basis, prior to August 30, 2013, must be denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence weighs against assignment of a TDIU prior to August 30, 2013, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 50 percent for service-connected bipolar disorder, prior to August 30, 2013, is denied.  

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). prior to August 30, 2013, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


